Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 2, 7-8, and 11 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 2, the claim recites the limitation “light emitting unit” which uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a light emitting diode (LED), an organic light emitting diode (OLED; Applicant’s specification, par. [0049]) and equivalents thereof.

Regarding claim 7, the limitation “processing unit” (with generic placeholder “unit”) is interpreted as corresponding to a circuit having processing capacity, a central processing unit (CPU), a microprocessor, a digital signal processor (DSP), a programmable logic controller (PLC; Applicant’s specification, par. [0067]) and equivalents thereof.
The limitation “wireless communication unit” is interpreted as corresponding to a modem or an antenna (Applicant’s specification, par. [0067]) and equivalents thereof.

Regarding claim 8, the limitation “user device” (with generic placeholder “device”) is interpreted as corresponding to a mobile phone or a computer (Applicant’s specification, par. [0068]) and equivalents thereof.

Regarding claim 9, the claim recites the limitation “photonic crystal member” including the generic placeholder “member”, but recites sufficient structure to avoid invoking 35 USC 112(f).

Regarding claim 11, the limitation “processing module” (with generic placeholder “module”) is interpreted as corresponding to a display unit and a converting circuit connected between the photosensitive sensor and the display unit, wherein the display unit is an LCD display, and OLED display, and LED display, or a digital tube (Applicant’s specification, par. [0009], [0060]) and equivalents thereof.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a mask, comprising: a mask body including a filtering layer, a light emitter, disposed on a side of the filtering layer, the light emitter emitting light toward the filtering layer; a photosensitive sensor, the photosensitive sensor being configured for sensing intensity of light emitted by the light emitter after being transmitted or reflected by the filtering layer.
Ding (CN 106723513 A; a translated copy is attached) discloses a mask capable of monitoring and prompting about the degree of pollution of the mask as well as a method for monitoring and prompting. The mask body comprises a filter layer, whereof one side is provided with a silicon sheet adsorption layer; the input end of a load sensor in a mask substrate is connected to the adsorption layer, and the output end is connected to a microprocessor (i.e., a conversion circuit connected between a sensing module and a display unit), whereof the output end is connected to LED prompt lights and a data transmitting antenna; the load sensor measures the weight of the silicon sheet, and the microprocessor controls the tum-on of the LED lights according to the change of weight (i.e., the conversion circuit converting a measurement signal into a drive signal of a display unit) to prompt a user; the amount of the adhesion of pollutant is indicated by the color or number of the illuminated LED lights (i.e., remaining adsorption capacity reminder, the display unit being used for outputting prompt signals according to the drive signal, the prompt signals having one-to-one correspondence to the remaining adsorption capacity of the filter layer); an antenna transmits the data to a server or a mobile terminal (see description, paragraphs [0005]-[0030]), wherein units that performs data reception, conversion, processing, display, and transmission constitute a processing module.
Su (CN 105651673 A; a translated copy is attached) discloses a filter performance detecting apparatus and method, the apparatus comprising a light emitting device 10, a photosensitive element 20 that receives focused light from a lens 94, a calculation unit 30, and a comparison unit 40. The device 10 is disposed on the side of an air passage comprising the filter and emits light a into the air passage (necessarily comprising an unit for driving the device 10 to control the illuminating, the unit and unit 30 as well as unit 40 constituting a processing module); the element 20 is disposed on the other side of the air passage and receives light b passing through the air passage; the unit 30 determines, according to the intensity of light a and light b, filter light transmittance that may represents particle concentration; the unit 40 compares the light transmittance with a specific threshold; the comparison result is used for indicating the performance of the filter (which may represent the remaining adsorption capacity), so as to determine whether the filter needs to be changed (see description, paragraphs [0038]-[0058] and [0078]-[0087]).
While means for monitoring a filter in a mask for determining when the filter needs to be changed were generally known in the art, and while measuring light absorption or transmission to determine when a filter needs to be changed  was also generally known in the art, the cited prior art does not expressly disclose or suggest, absent the benefit of Applicant’s disclosure, a mask comprising the claimed light emitting and detecting means for monitoring the filter. Su, in contrast, uses an external system to measure a filter. While it has been held in some circumstances to be obvious to make integral that which was previously separate (see MPEP 2144.04(V)(B)). However, in this case, the integration is critical for being able to prompt a user to replace a mask in time (see Applicant’s specification, par. [0081]) in contrast to needing to remove a filter from a mask for external testing. In view of the criticality (see MPEP 2144.04, first paragraph), and in view of the lack of a suggestion by the cited prior art, the integration would not have been obvious to one of one skill in the art.
Accordingly, claim 1 is allowed.

Regarding claims 2-18, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884